On the court’s own motion, it is
Ordered that the unpublished decision and order of this Court, dated March 17, 1997, is recalled and vacated and the following decision and order is substituted therefor:
In a proceeding for leave to file a late claim pursuant to Court of Claims Act § 10 (6), the claimant appeals, as limited by her brief, from so much of an order of the Court of Claims (Silverman, J.), dated December 6, 1995, as denied that branch of her application which was for leave to file a late claim against the State of New York.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims did not improvidently exercise its discretion in denying that branch of the claimant’s application which was for leave to file a late claim against the State of New York (see, Matter of Barella v State of New York, 232 AD2d 633). Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.